Citation Nr: 1529549	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-concussion syndrome due to traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disability, claimed as dementia due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from December 1994 to December 1998.
    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Through the representative, the Veteran has waived initial RO consideration of the evidence added to the record since the issuance of the December 2010 and September 2014 Statements of the Case.  


FINDINGS OF FACT

1.  A head injury and concussion related to a motor vehicular accident (MVA) were manifested during service. 

2.  Headaches, as a symptom of post-concussive syndrome, were continuously manifested since service.

3.  The current post-concussion syndrome is manifested by symptoms of headache, dizziness, light sensitivity, irritability, difficulty with concentration and memory, sleep disturbance, and depressed mood and anxiety.

4.  Headaches, light sensitivity, and irritability are symptoms of service-connected migraine headaches with tension headaches and are already contemplated in the 50 percent disability rating for migraine headaches due to traumatic brain injury.    

5.  Difficulty with concentration and memory, sleep disturbance, and depressed mood and anxiety are symptoms of the to be service-connected adjustment disorder (that is due to TBI) and will be rated as part of the adjustment disorder with mixed anxiety and depressed mood due to traumatic brain injury (due to TBI).   

6.  The only currently diagnosed psychiatric disorder, adjustment disorder with mixed anxiety and depressed mood, is due to the in-service head injury, and is manifested by difficulty with concentration and memory, sleep disturbance, and depressed mood and anxiety.    


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for post concussive syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for adjustment disorder with mixed anxiety and depressed mood are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is granting service connection for post concussive syndrome and adjustment disorder with mixed anxiety and depressed mood.  Given the favorable outcome of the appeals, which is a full grant of the benefits sought, the appeals have been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is diagnosed with post-concussion syndrome.  The Veteran is also diagnosed with adjustment disorder with mixed anxiety and depressed mood.  Post-concussion syndrome, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The psychiatric diagnosis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that diagnosis.  Walker, 708 F.3d at 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (i.e., post-concussion syndrome), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Post-Concussion Syndrome

The Veteran contends that he has post concussive syndrome due to a TBI during service.   He asserts that he suffered a fractured vertebrae and TBI with a period of unconsciousness during service; however, not enough information was available at the time to diagnose the symptoms as post concussion syndrome.  He reports that he was not correctly diagnosed with post concussive syndrome until 2007 or 2008.  See February 2011 and September 2014 VA Forms 9.  The Veteran asserts that he has headaches, difficulty with concentration and memory, sleep disturbance, and worsened mood due to the in-service head injury, and the symptomatology is attributable to the diagnosis of post-concussion syndrome.     

A medical article submitted in support of the appeal describes post-concussion syndrome as "a complex disorder in which a variable combination of post-concussion symptoms - such as headaches and dizziness - last for weeks and sometimes months after the injury that caused the concussion."  The medical article reads that post-concussion symptoms include headaches, dizziness, fatigue, irritability, anxiety, insomnia, loss of concentration and memory, and noise and light sensitivity.  It also reads that headaches occurring after a concussion can vary and may feel like tension-type headaches or migraine headaches; however, most are tension-type headaches, which may be associated with neck injury that happened at the same time as the mild TBI.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has post-concussion syndrome due to the in-service MVA.  The service treatment records show that the Veteran was involved in a MVA in December 1998, and complained of back and neck pain at the time.  The MVA also caused a C6 spinous process fracture.  Although no concussion was noted at the time of the MVA, the Veteran reported that he was asleep at the time of the accident and recalled only waking up in the overturned vehicle; therefore, a concussion is not necessarily a condition that would have been ordinarily recorded during service.  See December 1998 service hospital record.  Also, because the MVA caused a cervical spine fracture, it likely also caused a head injury during service; therefore, resolving doubt in the Veteran's favor on this question, the Board finds that there was a head injury and concussion during service.  

Also, approximately two months after service separation, the Veteran filed a disability claim with VA and then reported that he had headaches since the December 1998 MVA.  VA medical providers have considered the Veteran's reported history of in-service injury due to a MVA and past and current symptoms, and diagnosed TBI residuals.  See, e.g., February 2008 VA Polytrauma/Traumatic Brain Injury Assessment.  While there is no specific diagnosis of post-concussion syndrome of record, the above medical treatise evidence provided by the Veteran reveals that post-concussion syndrome is a disability "like," part of, and analogous to the diagnosis of TBI residuals reflected in VA treatment records.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that that the Veteran experienced "continuous" headaches since service (i.e., a symptom associated with post-concussion syndrome), which is sufficient to warrant presumptive service connection under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the post-service "continuity of symptoms" criteria for presumptive service connection for post-concussion syndrome have been met.  38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service."  Walker at 1336.  Because the Board is granting presumptive service connection for post-concussion syndrome based on injury during service and "continuous" symptoms of post-concussion syndrome since service under 38 C.F.R. § 3.303(b), other potential theories for entitlement to service connection are rendered moot.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

Although presumptive service connection for post-concussion syndrome is granted, a separate compensable rating may not be warranted.  In a May 2000 rating decision, direct service connection was granted for tension headaches due to a C-6 spinous fracture with a 10 percent rating effective from January 23, 1999.  The tension headaches were rated by analogy to brain disease due to trauma.  In determining that a 10 percent rating was warranted, the RO specifically considered the Veteran's symptoms of headaches, dizziness, and insomnia in assigning the 10 percent disability rating under the former criteria at 38 C.F.R. § 4.124a, Diagnostic Code 8045 for brain disease due to trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (1998) (noting that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma will be rated 10 percent and no more under Diagnostic Code 9304); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014) (explaining that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical, and each area may require evaluation).  

In a May 2006 rating decision, service connection for migraine headaches with tension headaches due to a C-6 fracture was granted with a 50 percent rating effective from August 26, 2005.  The 50 percent rating was assigned under hyphenated diagnostic code DC 8045-8100 for a condition analogous to TBI with residual migraine headaches.  Thus, the Veteran's symptoms of headache with dizziness, light sensitivity, and irritability are encompassed by the broader manifestation of very frequent completely prostrating and prolonged attacks of migraine and are already contemplated in the 50 percent rating for migraine headaches.  See 38 C.F.R. § 4.14; see also Dorland's Illustrated Medical Dictionary, 31st ed. at 1183 (noting a diagnosis of migraine headaches is "commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often photophobia").  The symptoms of sleep disturbance, difficulty concentrating and with memory, and mixed anxiety and depressed mood have been attributed to a diagnosed mental disorder of adjustment disorder with mixed anxiety and depressed mood and are encompassed in the broader symptoms of chronic sleep impairment, memory loss, and depressed mood and anxiety; therefore, such symptomatology will be contemplated in the rating assigned for adjustment disorder with mixed anxiety and depressed mood once the award of benefits (granted below) is effectuated.

Cognitive impairment associated with a TBI is to be rated separately if there is a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, even if the diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Emotional and behavioral dysfunction associated with residuals of TBI are to be rated under 38 C.F.R. § 4.130 (i.e., the general rating formula for mental disorders) when there is a diagnosis of a mental disorder.  In this case, the migraine headaches with tension headaches are rated under 38 C.F.R. § 4.124a, DC 8100, and the diagnosed adjustment disorder with mixed anxiety and depressed mood will be rated under 38 C.F.R. § 4.130.  The evidence does not show that there are any residual symptoms associated with the post-concussion syndrome that are not contemplated by the 50 percent rating for migraine headache and the rating to be assigned for adjustment disorder with mixed anxiety and depressed mood.  There are no symptoms shown to be attributable to a diagnosis of post-concussion syndrome that are not already contemplated in the rating for migraine headaches and the future rating for adjustment disorder. 


Service Connection Analysis for a Psychiatric Disability

The Veteran contends that he has dementia due to the in-service TBI.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the currently diagnosed adjustment disorder with mixed anxiety and depressed mood is causally or etiologically related to the in-service TBI.  At the April 2008 psychological evaluation, the Veteran reported a roll-over MVA resulting in a period of unconsciousness during service and current symptoms of difficulty concentrating, memory loss, depressed mood, and anxiety.  After considering the reported history and symptomatology, the April 2008 private psychological examiner diagnosed adjustment disorder with mixed anxiety and depressed mood and noted that the Veteran's presentation was consistent with the allegations of impairment due to TBI.  

Because the April 2008 private psychological examiner had adequate facts and data on which to base the medical opinion, and provided adequate rationale for the medical opinion, it is of significant probative value.  There is no medical opinion to the contrary of record.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection under 38 C.F.R. § 3.303(d) for adjustment disorder with mixed anxiety and depressed mood have been met.  

In awarding service connection for adjustment disorder with mixed anxiety and depressed mood above, the Board finds that there are no other psychiatric diagnoses which account for the psychiatric symptomatology.  The Axis I "diagnosis" of rule out delayed post traumatic stress disorder included on the April 2008 private psychological report reveals that the examiner did not have sufficient data on which to render a PTSD diagnosis.  The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained."  Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002).  "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)."  Id.  Thus, the Veteran has not been diagnosed with PTSD.  

Also, despite the Veteran's contention that he has dementia due to the in-service TBI, the evidence shows no diagnosis of dementia by a competent mental health professional.  Rather, the record shows complaints of memory loss attributed to adjustment disorder with mixed anxiety and depressed mood and/or a TBI. 

The Veteran has frequently attributed the psychiatric symptoms he has experienced to a diagnosis of PTSD and/or dementia.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD and dementia requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD and/or dementia diagnosis is of no probative value.  

Moreover, any opinion attributing the reported symptoms to PTSD and/or dementia by the Veteran, who is not trained in psychiatry or psychology, would be outweighed by the April 2008 private psychological opinion that is of record and rendered by a trained psychologist.  The April 2008 private medical opinion was based on a more thorough review of the evidence and facts of record, including the Veteran's own reported history and symptoms, and was supported by a rationale.  After examining the Veteran, the April 2008 private psychological examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  The April 2008 private psychological examiner further determined that the evidence was insufficient to render a psychiatric diagnosis of PTSD and rendered no diagnosis of dementia.  For these reasons, any purported opinion by the Veteran would be outweighed by the April 2008 private psychological medical opinion and other competent evidence of record showing no psychiatric diagnosis other than adjustment disorder with mixed anxiety and depressed mood; therefore, all of the Veteran's psychiatric symptoms (i.e., difficulty with concentration and memory, insomnia, and mood disturbance) are contemplated and encompassed in the grant of service connection for the adjustment disorder with mixed anxiety and depressed mood.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).


ORDER

Service connection for post-concussion syndrome is granted.

Service connection for adjustment disorder with mixed anxiety and depressed mood, claimed as dementia due to TBI, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


